This is a conviction for murder with the death penalty assessed.
The record does not contain the notice of appeal required by the statute. The judge's private docket shows that notice of appeal was given, but it was not entered in the minutes, and under the decisions it is necessary that it be entered of record in the minutes of the court in order to attach the jurisdiction of this court. See Offield v. State, 61 Tex.Crim. Rep.. In the above case the authorities are collated. The trial judge undertook, in vacation, as shown by this record, to amend the record by having the clerk enter up a judgment showing that notice of appeal was given. Under the authorities cited in the Offield case, supra, this could not be done. This was not a proceeding to substitute lost or destroyed records, but to amend the record, therefore the district judge was without authority to enter judgment in vacation. The same may be said of the judge's order correcting the judgment of the court itself. It is unnecessary to discuss those matters as there is nothing before this court for want of notice of appeal. The record, however, if it could be considered, does not contain a statement of facts.
For the reasons indicated the appeal will be dismissed.
Dismissed.